DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura et al. (US 5,343,089).
In regard to Claim 1:
	Itakura discloses, in Figure 48, an apparatus, comprising: 
a sample-and-hold (S/H) circuit, comprising: 
a first switch (244) coupled to provide an input signal (signal at 243) to be sampled; 

a third switch (249) to provide the input signal (signal at 243) to a second capacitor (250); and 
a fourth switch (248) to selectively couple to ground (GND) a node between the first (244) and second (261) switches.
In regard to Claim 4:
	Itakura discloses, in Figure 48, the apparatus according to claim 1, wherein the first, second, third, and fourth switches comprise, respectively, first, second, third, and fourth metal semiconductor field effect transistors (MOSFETs) (244, 261, 254, and 249 are MOSFETs).
In regard to Claim 21:
	Itakura discloses, in Figure 48, the apparatus according to claim_1-5, wherein a drain of the native transistor (254 drain) is coupled to the supply voltage (Vdd).
In regard to Claim 22:
	Itakura discloses, in Figure 48, the apparatus according to claim 21, wherein a source of the native transistor (254 source) supplies power to the buffer (260).
Allowable Subject Matter
Claims 2-3, 6-7, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16, 18-20, and 27-28 are allowed.
In regard to Claim 14:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896